Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered March 2, 1977, convicting him of criminal solicitation in the second degree, upon his plea of guilty, the sentence being a six-month term of imprisonment. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a fine of $1,000 and a three-year period of probation. As so modified, judgment affirmed and case remitted to Criminal Term for further proceedings pursuant to CPL 460.50 (subd 5) and to fix the method of payment of the fine (see CPL 420.10) and the terms and conditions of probation. The sentence *704imposed was excessive to the extent indicated herein. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.